Citation Nr: 0635181	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
right shoulder dislocation, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a disability rating in excess of 30 
percent for paranoid schizophrenia, prior to March 5, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from February to July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2002 and July 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina. 

In December 2003 the Board remanded the case for further 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran is in receipt of Social 
Security disability benefits.  The decision form the Social 
Security Administration (SSA) of February 1985 notes that the 
veteran was awarded disability for conditions including 
residuals of a shoulder injury and alcohol abuse.  None of 
the medical records associated with the SSA decision have 
been associated with the claims file.  Records from the 
Social Security Administration (SSA) must be obtained.  38 
C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

The RO should obtain from SSA all 
medical records and decisions 
pertaining to claims for Social 
Security disability benefits filed by 
the veteran.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



